ALLOWABILITY NOTICE
This action is in response to the amendment filed 4 April 2020. 
	Claim is 1 is pending and has been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 April 2020 has been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 16/377,066 filed on 5 April 2019, now U.S. Patent 10/642,565 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

REASONS FOR ALLOWANCE
Allowed Claims: Claim 1 is allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
	The following is an examiner’s statement of reasons for allowance: The closest prior art of record includes Barnett et al. (U.S. 2009/0170483, Tulloch (U.S. 2010/0161410), Gormley et al. (U.S. 2011/0319016), and Apple et al. (U.S 2007/0038516). 


	
	Tolluch is drawn towards an NFC enabled telecommunications communication device that is mounted behind the touch point of a smart poster. The content data downloadable from the smart poster is managed remotely, monitored and usage data of the smart poster analyzed at a server via the telecommunications device.  Tulloch further discloses that the display can comprise a dynamic display such as a cathode ray tube, a liquid crystal display or a plasma display. The use of such dynamic displays allows for video clips or changing elements of an advertising campaign to be displayed on the display. In the case of a dynamic display the touch point will typically be located on a frame or  to the side of the display, but may be located within the bounds of the display. Typically, the touch point will be located adjacent the NFC tag.  Tulloch further discloses that a smart poster comprises a display, a transceiver unit and a NFC tag. The transceiver unit and NFC tag may be separate entities, or may be integrated into a unitary telecommunications device.  Further, the NFC tag comprises a processor   and a loop antenna 118. The processor   stores information for transfer to a mobile device. The processor   of the transceiver unit   is in communication with the processor of the NFC tag such that each time that the NFC tag  is interrogated usage data indicative of, inter alia, the accessing of the NFC tag   passes to the processor  of the transceiver unit. The usage data is either buffered locally at the processor or passed directly to a remote server the server   controls the 

	Gormley et al. is directed to and discloses a system and method that a user to  initiate the transmission of data on a mobile device by making physical contact with another device. The physical contact can be any type of physical touch that is referred to as a 'tap' or 'tapping.' When a tap is detected by a device, the device may initiate near field communication (NFC) with the other tapping device. NFC may be used to communicate data between the two devices, or NFC may be used to exchange sufficient information to allow the devices to establish a communication channel via another communication link. An NFC-enabled mobile device can be used to gather group data relating to users having mobile devices that are within NFC range of one another and which initiate the aggregation of group data by the tapping of three or more devices.  Further, Gormley et al. discloses that rather than specifying the data that is to be transmitted prior to or during the tap (e.g., by default settings, by manual selection, by softkey), the user may select the data that is to be transmitted to another device after the tap. That is, if a user taps another device without having specified data that is to be transmitted, following the tap an interface may be displayed to the user to allow the user to select the data that is to be transmitted to the other device. The user may select the appropriate data to transmit using any of the methods described herein, and the data is then transmitted between devices using a NFC or other communication channel. Although having the user specify the data to transmit after the tap removes some of the spontaneity associated with tapping, the initiation of data transfer by tapping is still more efficient that prior art methods of communicating data.

	Apple et al. is directed to and discloses systems, methods, apparatus, and/or computer program products for measuring if, when, how, and/or to what degree an user responds to an advertisement to enable an advertiser to produce an unique advertisement for the user and measure the effectiveness of advertisements through wireless and other media channels. The system enables an advertiser to measure the effectiveness of advertisements transmitted to the user through multiple media channels, including, but not limited to: television, radio, personal computer, billboard, magazines, newspapers, product package, and/or other wireless devices, as well as a wireless network. The system also incorporates static and/or dynamic information about the user and/or feedback from the user to produce dynamically an unique advertisement that increases and/or maximizes the probability of the user and comparable users buying the advertised product.  Apple et al. further discloses that an Ad Data Code 0200 is a type of data which can be 

	However, in respect to exemplary independent claim 1, Barnett et al., Tulloch, Gormley et al., and Apple et al., either taken alone or in combination with any other references of record, do not disclose or render obvious the claimed method of operating an NFC enabled digital apparatus as recited in claim 1. 

	Other close art of record includes King et al. (U.S. 2009/0177530) and Bent et al. (U.S. 2008/0132167).
	King is directed towards methods and systems for passing information using a mobile client are disclosed. For example, a method for a mobile client may include initiating a transaction between the mobile client and a transaction host using a near field communication (NFC) link, and receiving on the mobile client, information relating to the transaction using the NFC link.  King further discloses a mobile terminal configured to receive data of advertisement media using tagging, a base station, and discloses that content messages such as advertisements and other media can be delivered to a user device from the base station. 
	
	Bent is directed towards a wireless communication device that includes a Near Field Communication (NFC) interface, a transceiver, and a controller. The NFC interface receives data related to multimedia content from an external NFC tag responsive to establishing an NFC link with the NFC tag. Based on the received data, the controller establishes a communication link with a multimedia server via a wireless 

	Other art of record includes Rajasekharan (U.S. 2003/0024975), which is drawn to a system and method for authoring and providing information relevant to the physical world; Scannell (U.S. 2006/0123053), which drawn to a personalized content processing and delivery system; Kim et al. (U.S. 2008/0040219), which is drawn towards proximity-based wireless advertising system; Morton (U.S. 2011/0060652), which is drawn towards a system for the service of advertising content to a consumer based on the detection of zone events in a retail environment; Fordyce et al. (U.S. 2011/0087550), which is drawn towards systems and methods to deliver targeted advertisements to audience; Nguyen et al. (U.S. 8,688,147), which is drawn towards a system for location-based, interactive consumer engagement platform; Ballard et al. (U.S. 2013/0268400), which is directed to a multi-panel user interface; and Khan et al. (U.S. 8,849,705), which is drawn towards systems for facilitating use of wireless smart devices to purchase goods and services. 

	However, in respect to exemplary independent claim 1, none of the other art of record, either taken alone or in combination with any other references of record, do not disclose or render obvious the claimed method of operating an NFC enabled digital apparatus as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
See attached PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683